Citation Nr: 1220145	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-49 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by which the RO, in pertinent part, declined to reopen the Veteran's claim of entitlement to service connection for a right knee disability.  

The RO previously denied service connection for a right knee disability by April 1970 rating decision, which became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  In the February 2008 rating decision and the October and November 2008 statements of the case, the RO denied the claim on the basis that sufficient new and material evidence to reopen it had not been submitted.  In the September 2010 and March 2010 supplemental statements of the case, the RO determined that new and material had been submitted to reopen the claim and determined that service connection was not warranted on a de novo basis.  A previously decided claim may not be reopened in the absence of new and material evidence.  Regardless of RO action, however, the Board is required to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO in August 2011.  Although he was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  When an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  38 C.F.R. § 20.704(d) (2011).

This matter was remanded to the RO in November 2011 for further procedural action, which has been accomplished.  





FINDINGS OF FACT

1.  Service connection for a right knee disability was last denied by the RO in an April 1970 rating decision.  The Veteran did not appeal that decision, and it became final.

2.  New evidence received since the April 1970 decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for the claimed right knee disability.


CONCLUSIONS OF LAW

1.  The April 1970 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received since the April 1970 rating decision, and the claim for service connection for a right knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the claim to reopen herein, the duty to notify and assist has been met.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23,353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), in which the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought, i.e. service connection.  The Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the present case, the Veteran's claim to reopen was received in February 2007 and a duty to assist letter was sent in December 2011, after the February 2008 denial of this claim on the basis that new and material evidence was not received to reopen the previously denied claim.  This letter provided initial notice of the provisions of the duty to assist pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of the Veteran's and VA's respective duties.  The letter also advised the Veteran of the previous denial of service connection for the right knee disability and provided an explanation as to the reasons and bases for the prior denial. 

Additionally, the duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could assist in procuring that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in the July 2007 letter.

All defects as to the timing of notice to the Veteran were cured because the RO readjudicated the claim in a March 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were obtained.  The Veteran provided no evidence.  He sought assistance in obtaining records from the Balboa Naval Hospital in San Diego.  In a September 2009 memorandum, the RO outlined its multiple unsuccessful efforts to secure these records and rendered a formal finding regarding their unavailability.  

The Board observes that although new and material evidence has not been submitted with regard to this claim, the Veteran underwent a VA examination in May 2010 during which time the claim was addressed.  However, the Board is not required to reopen a previously denied claim solely because the Veteran was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464   (2007).  Further, VA need not conduct an examination with respect to a new and material claim because the duty to assist under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  Accordingly, the Board does not need to address the adequacy of this examination as there was no duty on the part of VA to afford the Veteran a VA examination with regard to this claim.  Woehlaert, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the matters decided herein on appeal.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2011). 

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low ").

Discussion

Service connection was previously denied for a bilateral knee disability in an April 1970 rating on the basis that it was not incurred in service and not aggravated by it; the Veteran was provided notice of the decision that month.  He did not submit a notice of disagreement with this decision.  Thus the rating of April 1970 is final.  38 C.F.R. § 3.156.

Evidence of record before the RO in April 1970 consisted of the service treatment records, which included a March 1968 report of medical history completed by the Veteran that did not include complaints regarding the right knee, although there are markings next to the section pertaining to the knees suggesting that they may have been discussed further, and a March 1968 medical examination report reflecting no right knee abnormalities.  The examination report, however, listed the Veteran's physical category as a "B."  The service treatment records also included multiple reports of, in pertinent part, right knee pain and an admission by the Veteran in or about May 1968 that he sustained a right knee injury a year earlier.  The service treatment records also included a Medical Board Report dated in May 1968 indicating that the Veteran admitted a right knee injury one year earlier while wrestling and that a diagnosis of a torn cartilage was made by his physician at that time.  The Veteran told the Medical Board that he had revealed his right knee history to the recruiter who suggested that he report the condition as a "wrenched knee," which he did.  According to the Medical Board Report, the history was mentioned during the initial screening; however, he was given a trial of duty.  The Medical Board determined, in pertinent part, that the Veteran's right chondromalacia patella existed prior to service and was not aggravated by service.  Consequently, the Veteran was discharged, as his enlistment was deemed erroneous.

The record also contained a March 1970 report from CRS, M.D. indicating that he had treated the Veteran in January 1967 and twice in January 1970.  According to Dr. CRS, he had initially seen the Veteran in January 1967 with a right knee injury incurred while wrestling.  Examination at that time showed fluid in the right knee joint with tenderness over the medial meniscus.  The diagnosis at that time was of a tear of the medial meniscus with hemarthrosis.  Dr. CRS again saw the Veteran in January 1970 when the Veteran reported that his right knee gave way.  Examination of the right knee revealed considerable fluid, which was drained.  He saw the Veteran a few days later, and the right knee was much improved but with some swelling.  Dr. CRS asserted that the Veteran undoubtedly had internal derangement of the right knee and should likely have surgery to remove the torn cartilage and for repair of the ligaments.

The Board notes that the Veteran was treated at the Naval Hospital in San Diego for a pilonidal cyst in April 1968.  Appended to the hospital records in an April 1968 report reflecting that an X-ray study of the right knee was within normal limits.  

The evidence also included the Veteran's March 1970 claim in which he asserted a right knee injury in April 1968 along with treatment at the Balboa Naval Hospital in May 1968.

The evidence received after April 1970 consists of the Veteran's February 2009 notice of disagreement in which the Veteran indicated that he sustained a right knee injury in basic training and that he was hospitalized at the Balboa Naval Hospital for treatment.  

The record contains a May 2010 VA orthopedic examination report.  On examination, the Veteran reported right knee surgery in 1969 for a "piece of cartilage" and right knee cap surgery in 2000.  The Veteran reported bilateral knee replacement surgery a week earlier.  He also reported having had the right knee cartilage removed in 1969 or 1970 but that he continued to have episodes of swelling.  The Veteran's right knee symptoms had been becoming more severe during the previous decade.  Pursuant to a physical examination of the Veteran, the examiner diagnosed patellofemoral syndrome and capsulitis right knee with right knee pain.  The examiner noted that the Veteran had a right knee injury before service and no injuries or exacerbations caused by service.  The examiner opined that it was "as likely as not" that the Veteran had right knee pain and problems prior to service.  There were additional right knee events and surgery after service.  The examiner concluded that it would be speculative to attribute any current right knee condition to events in service.

Based on a review of the evidence, the Board finds that new and material evidence has not been received to reopen the previously denied claim of service connection for a right knee disability.  The additional evidence received since the last final denial in April 1970 does not relate to the unestablished fact necessary to substantiate the claim -- a link between his present right knee disability and service or aggravation of the disability by service.  

The evidence received April 1970 fails to provide a link between the Veteran's right knee disability and service.  Rather, it continues to show that the origins of the disability preexisted service.  Moreover, the newly added evidence does not reflect any worsening of the right knee disability in service.  The Veteran's assertions of an in-service right knee injury along with treatment at the Balboa Naval Hospital are duplicative of evidence already of record before April 1970.

The additional evidence received since April 1970 is essentially cumulative and redundant of evidence already on file.  The new evidence consists of the the May 2010 VA examination report which does not indicate that the Veteran's right knee condition was incurred in or aggravated by service.  The report weighs against his claim and thus does not relate to the unestablished fact necessary to substantiate the claim.  Therefore, the May 2010 VA examination report does not constitute new and material evidence.  The Board notes that what was lacking at the time of the April 1970 decision (evidence that a right knee disability was caused or aggravated by service) is still lacking.  None of the additional evidence added since April 1970 contains medical evidence of a nexus or aggravation.  As to the lay statements by the Veteran, they cannot be accepted as competent evidence to the extent that they purport to establish a medical nexus or the presence of a disability See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim). 

In view of the above, the Board finds that new and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 




	(CONTINUED ON NEXT PAGE)





ORDER

No new and material evidence having been received, the claim of entitlement to service connection for a right knee disability is not reopened and remains denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


